DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

August 3, 2016

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services

SUBJECT:

Suggested Approaches for Strengthening and Stabilizing the Medicaid Home
Care Workforce

Introduction
This informational bulletin highlights steps available to states, providers, and others to strengthen
the home care workforce, the term used in this document to encompass individuals furnishing
HCBS, consistent with advancing goals of beneficiary autonomy and self-direction of needed
services.
CMS and states are taking important steps to support increased access to high-quality home and
community based care. These steps are helping to remedy a longstanding imbalance between
institutional and home and community-based care: data for fiscal year 2014 showed that 53
percent of total Medicaid long-term services and supports (LTSS) expenditures were spent on
home and community-based services (HCBS), a marked change from 2009 when only 45 percent
of LTSS expenditures were on HCBS 1. To continue this progress, CMS and states have moved
forward with implementing recent regulations requiring greater community integration, adopting
key improvements to managed LTSS, and soliciting public comment on how best to measure
access to HCBS. A stable workforce, engaged in the delivery of services and supports that
address the needs and preferences of beneficiaries, is a critical element to achieving continued
progress.
Workforce Identity
Home care workers may be employed by an agency, such as a home health agency or personal
care agency, or may be employed directly by a beneficiary under self-directed service models.
Because home care workers often deliver care on site in the homes of beneficiaries receiving
services, and travel from home to home independently, home care workers may interact with
their professional peers infrequently, which can promote isolation and disengagement, and make
professional development challenging.
Establishing an open registry of workers for public use can help strengthen the identity of the
workforce and improve beneficiary awareness of available, qualified home care workers. To be
most effective, the registry should include individuals who have attained any required
educational or training standards (discussed more below), but states can use registries in different
1

Medicaid Expenditures for Long-Term Services and Supports (LTSS) in FY 2014. April 15, 2016.
https://www.medicaid.gov/medicaid-chip-program-information/by-topics/long-term-services-and-supports/longterm-services-and-supports.html

CMCS Informational Bulletin - Page 2
ways, including offering it as an option but not requiring beneficiaries to select home care
workers from it. Medicaid beneficiaries should be able to access these registries not only to
identify workers but to also add workers, including those who are available for service provision
under self-directed service models. Self-direction is an important component of the provision of
HCBS, and actions taken to promote workforce stability should also support the ability of
beneficiaries to exercise autonomy in determining how service provision can best meet their
needs. Registry exclusions should align with state law and policy with respect to criminal
history. They should also balance safety concerns with respect for the beneficiaries’ right to
choose a trusted family member or friend. This is particularly relevant in evaluating what
training will address the individual needs of the beneficiary, and whether existing state laws
regarding previous criminal history may prevent a beneficiary from choosing a trusted family
member or friend. Medicaid administrative match is available to states to help fund the
development and maintenance of the registry. Guidance on administrative claiming for these
functions can be found at https://www.medicaid.gov/medicaid-chip-program-information/bytopics/financing-and-reimbursement/downloads/qa-training-registry-costs-071015.pdf
Professional associations or unions can also help support home care worker training and
development. For example, they can offer orientation programs for new home care workers on
state requirements regarding qualifications, documentation, and billing; training in new
requirements or best practices for the current workforce; professional support and career ladder
opportunities; peer support; and an organized way to engage in design of the state’s home care
system. State Medicaid Agencies may, with the consent of the individual practitioner, make a
payment on behalf of the practitioner to a third party that provides benefits to the workforce such
as health insurance, skills training, and other benefits customary for employees (42 CFR
447.10(g)(4)).
Provider Qualifications and Basic Training
HCBS differs from medical-focused services, a fact that has long been recognized by CMS,
states, and other stakeholders. Recognizing the importance of balancing program integrity and
self-direction, states frequently establish broad provider qualifications for HCBS provision,
although the qualifications can vary depending on the specific service being provided. For
services provided primarily in the home, such as personal care services, qualifications can
include possession of a valid driver’s license, a minimum age threshold, and the receipt of any
training required by the state. Some states require basic competency-based training content such
as first aid and CPR certification, etc. But such minimum qualification requirements should not
restrict the ability of beneficiaries to require individualized training on the specific ways to
provide care based on their own needs and preferences. Training can be provided by professional
home care associations, training organizations, public Workforce Investment Act programs, or
trade unions. In many consumer directed personal care programs, much of the training can also
be provided directly by the beneficiary.
Wage Analyses
Access to services is critical to ensuring that individuals get the care they need to live in the
community, and wage thresholds help to attract dedicated and engaged workers. CMS has issued
several guidance documents articulating how access is to be monitored in both fee for service (in
the November 2, 2015 final regulation entitled “Methods for Assuring Access to Covered

CMCS Informational Bulletin - Page 3
Medicaid Services”) and in managed care (in the May 6, 2016 final regulation entitled “Medicaid
Managed Care, CHIP Delivered in Managed Care, and Revisions Related to Third Party
Liability”). In response to a Request for Information issued on November 2, 2015, CMS is
considering how to develop measures to monitor access to services, including home care, on an
ongoing basis. CMS encourages states and providers to be mindful of the relationship between
wage sufficiency, workforce health, and access to care. Wages paid to individual workers are
often slow to be adjusted in response to inflation and economic growth, and can lag behind wage
increases in other health and service sectors. Analyses of how the home care industry relates to
the larger marketplace within a state are encouraged when states establish rate-setting
methodologies to providers, and when providers determine the wage structure for their
employees. This includes taking into account geographic differences in wages within a state.
CMS notes that joint-employer relationships addressed in the Department of Labor’s final rule,
Application of the Fair Labor Standards Act to Domestic Service, 78 Fed.Reg. 60453 (Oct. 1,
2013), should be kept in mind as states determine what actions to take in the context of wage
adequacy.
When developing payment rates for home care services, states should also consider business
costs incurred by a provider – whether a home care agency or an individually employed worker –
associated with the recruitment, skills training, and retention of qualified workers. Aside from
setting appropriate rates generally for this provider group, states have the option to develop
tiered rate structures that provide enhanced reimbursement for services rendered by workers who
are able to serve beneficiaries with more complex needs or have other advanced skills. For
example, the state of Washington used tiered reimbursement rates for personal attendant services
authorized under Community First Choice based on the acuity level of the beneficiary receiving
services. Similarly, a state may build into its payment rates the provider’s cost of maintaining
status as a qualified Medicaid provider, attending Medicaid-specific pre-service orientations or
trainings, and post-enrollment training. A provider’s costs for other benefits offered to workers,
such as tuition assistance, performance-based bonus payments or higher wages for shiftwork, can
also be built into the rate the state pays the provider for the service rendered. For additional
information on which costs may be included in developing service rates, states may refer to 45
CFR Part 75 “Uniform Administrative Requirements, Cost Principles, and Audit Requirements
for HHS Awards.”
Related Prior Guidance
Previous guidance on programs for home care workers has been issued as part of efforts of the
National Direct Service Workforce Resource Center, created by CMS in 2006. Additional
information on this topic, and others such as core competencies, can be found at the following
website: https://www.medicaid.gov/medicaid-chip-program-information/by-topics/long-termservices-and-supports/workforce/workforce-initiative.html. In August 2013, CMS issued a
Toolkit for State Medicaid Agencies titled “Coverage of Direct Service Workforce Continuing
Education and Training within Medicaid Policy and Rate Setting”. Aside from providing
information on training options, the Toolkit also includes a discussion of how special features of
self-directed delivery systems should be taken into account. A goal of the toolkit is to provide a
foundation for recognizing and addressing the sometimes disparate needs of beneficiaries, home
care workers, provider agencies, professional associations, and others. Training curricula that is
developed in partnership with beneficiaries directing their own services instills an understanding
of the basic values and skills needed to support these individuals.

CMCS Informational Bulletin - Page 4
As states increasingly turn to managed care to deliver Medicaid-funded HCBS, CMS
strengthened approaches to managed long-term services and supports (MLTSS) programs and
resulting beneficiary protections in the Medicaid managed care final rule. For example, specific
provisions require stakeholder engagement in the design, implementation and oversight of
MLTSS programs. The regulation also sets standards to evaluate the adequacy of the network for
MLTSS programs and the accessibility of providers to meet the needs of MLTSS enrollees. In
addition, states are reminded of their obligations under Olmstead v. L.C., 527 U.S. 581 (1999)
and the Americans with Disabilities Act.
States interested in learning more on these topics and to request technical assistance may contact
Melissa Harris, Senior Policy Advisor in the Disabled and Elderly Health Programs Group, at
melissa.harris@cms.hhs.gov.

